
	
		I
		111th CONGRESS
		1st Session
		H. R. 1611
		IN THE HOUSE OF REPRESENTATIVES
		
			March 19, 2009
			Mr. Flake introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the Omnibus Appropriations Act, 2009 to repeal a
		  provision prohibiting the use of funds for a cross-border motor carrier
		  demonstration program to allow Mexican-domiciled motor carriers to operate
		  beyond the commercial zones along the international border between the United
		  States and Mexico.
	
	
		1.Repeal of funding
			 prohibitionSection 136 of
			 Division I of the Omnibus Appropriations Act, 2009 (Public Law 111–8) is
			 repealed.
		
